Citation Nr: 1101790	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-27 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an eye/vision disorder to 
include glaucoma, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to June 
1988, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

For clarifying purposes, the Board notes that the Veteran had 
been formerly represented by the Fleet Reserve Association.  In 
2009, a VA Form 21-22 was executed in favor of DAV, the Veteran's 
currently recognized representative.

On the substantive appeal form received in September 2007, the 
Veteran requested a travel Board hearing.  In June 2008, the 
Veteran provided a signed statement for the record indicating 
that he wished to cancel the hearing request.  

The claim on appeal was previously before the Board in March 
2010, at which time it was remanded for additional evidentiary 
development.  As will be further explained herein, there has been 
substantial compliance with the actions requested in that Remand 
and the case has returned to the Board for appellate 
consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board's remand directives is 
required).

As was previously mentioned in the March 2010 Board 
decision/remand, in September 2009, the Veteran submitted 
additional evidence for the record which was accompanied by a 
waiver.  This evidence pertains to low back treatment; however, 
there is no claim currently on appeal relating to a low back 
disorder.  Review of the file reflects that a claim addressing 
whether new and material evidence had been presented to reopen a 
service connection claim for a back disability was adjudicated 
and denied in an August 2007 rating action which was not 
appealed.  In summary, a claim of whether new and material 
evidence has been presented to reopen a service connection 
claim for a back disability has been raised by the  
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to the 
AOJ for appropriate action.


FINDINGS OF FACT

1.  There is no medical complexity or controversy in this case 
requiring an opinion from an independent medical expert (IME) for 
resolution of the matter on appeal.

2.  The Veteran had military service in the Republic of Vietnam 
during the Vietnam era; therefore, exposure to herbicides 
including Agent Orange is presumed.

3.  Currently diagnosed refractive error, to include presbyopia, 
myopia and astigmatism, are developmental disorders of the eye, 
and service connection is, by regulation, precluded for such 
disorders.

4.  No eye disorders or diseases, to include glaucoma and 
cataracts, are among the enumerated conditions for which service 
connection may be established on a presumptive basis based on 
exposure to Agent Orange or other herbicide agents during service 
in Vietnam.

5.  None of the Veteran's currently manifested eye disorders, to 
include glaucoma and cataracts among other conditions, are 
etiologically related to the Veteran's period of active service 
or any incident therein (to include presumptive exposure to Agent 
Orange) or to any service-connected disability.


CONCLUSIONS OF LAW

1.  An independent medical expert opinion is not warranted in 
this case.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 
3.328(a), 20.901(d) (2010).

2.  An eye disability/disease, to include glaucoma, was not 
incurred in or aggravated by service (to include presumptively), 
nor secondary to a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection claim 
in a letter dated in September 2006 wherein he was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran was 
advised that VA would assist him with obtaining relevant records 
from any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable efforts 
to obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers. Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to release 
private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The September 2006 letter also provided the Veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date as was discussed in the Dingess case.  
Subsequent adjudication of the claim on appeal was undertaken in 
a Supplemental Statements of the Case (SOC) issued in April 2009 
and August 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claim on appeal has been obtained.  
The file contains the Veteran's service treatment records (STRs) 
and copious post-service VA and private medical records.  The 
Veteran indicated that he had received treatment from a Naval 
Hospital in Jacksonville, Florida from 2004 to 2006.  Records 
from that facility were requested and in August 2006, a 
representative from that facility indicated that no such records 
had been located, as the Veteran had been last seen at that 
facility in 2003.  In 2007, records from the Jacksonville Naval 
Hospital dated from 1988 to 2003 were added to the record.

In addition, VA examinations were conducted in 2009 and 2010 in 
conjunction with the Veteran's service connection claim for an 
eye disorder.  In argument presented in November 2010, the 
Veteran's representative requested a new examination to be 
conducted by an ophthalmologist or in the alternative, an opinion 
of an independent medical expert pursuant to 38 C.F.R. § 3.328, 
alleging a violation of Stegall v. West, 11 Vet. App. 268 (1998).  
The representative maintained that the directives of the Board's 
2010 Remand were not followed in that: (1) the same examiner who 
conducted the 2009 examination did not provide the 2010 addendum, 
with no reason given; and (2) that the examiner who provided the 
2010 addendum was not an eye specialist.  

Having reviewed the 2010 remand, the 2009 VA examination report 
and the 2010 addendum, the Board concludes that the RO 
substantially complied with the March 2010 Board remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  In the March 2010 Remand, the Board merely 
requested that an addendum to the February 2009 VA eye 
examination report be obtained, to be provided by the examiner 
who conducted that examination, if possible.  There was no 
requirement in the 2010 Remand directives that any reason be 
provided should the 2009 examiner be unavailable, and there was 
no specific instruction made to the effect that the examination 
be conducted by an ophthalmologist or "eye specialist".  

As provided by 38 C.F.R. § 3.159(a)(1), "competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Accordingly, the Board has 
no reservations that the VA Doctor of Optometry who provided the 
2010 addendum/opinion was fully qualified to do so; the fact that 
the Veteran and his representative may not have been in agreement 
with that opinion does not render it in any way inadequate based 
on the qualifications of that physician.  As there has been 
substantial compliance with all directed remand actions, further 
remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board).

In addition, the Veteran's representative requested that an 
independent medical opinion be obtained in this case.  When, in 
the judgment of the Board, expert medical opinion, in addition to 
that available within the VA, is warranted by the medical 
complexity or controversy involved in an appealed case, the Board 
may secure an advisory medical opinion from one or more 
independent medical experts (IME) who are not VA employees.  38 
U.S.C.A. § 7109(a); 38 C.F.R. §§3.328(a), 20.901(d).  However, 
the Board finds that an IME opinion is not necessary in this 
case, inasmuch as the current medical evidence, as well as the 
2009 and 2010 VA medical reports, contain sufficient clinical 
findings and medical opinions to permit the Board to adequately 
adjudicate this claim.  As there is no medical complexity or 
controversy in this case requiring an opinion from an IME for 
resolution of the matter on appeal, the Board finds that such 
opinion is not warranted.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for glaucoma in 
August 2006, claiming that this resulted from exposure to 
herbicides, including Agent Orange, in Vietnam.  The Veteran's 
service personnel records establish service in Vietnam from 
August 1968 to July 1969.  

The STRs are negative for any indications or a diagnosis of 
glaucoma.  The November 1964 enlistment examination report 
reflects that clinical examination of the eyes was normal, as was 
an ophthalmoscopic evaluation.  Distant vision of the right eye 
was 20/50, corrected to 20/20; distant vision of the left eye was 
20/75, corrected to 20/25.  Defective vision, not considered 
disabling, was noted.  A VA examination of September 1965 
reflects that the Veteran had defective visual acuity of 20/70, 
bilaterally; corrected to 20/20 with lenses.  The STRs reflect 
that the Veteran's visual acuity continued to decrease during 
service.  Myopic astigmatism was diagnosed in July 1985 and April 
1987.  September 1987 and April 1988 (separation) examination 
reports indicated that the Veteran had bilateral refractive 
error, correctable.  The April 1988 separation examination 
revealed that the Veteran denied having eye trouble.  

A VA examination report of September 1988 contained no mention of 
any eye-related complaints.  The report indicated that the 
Veteran had worn glasses since boot camp.  Right eye vision was 
corrected to 20/20 and left eye vision was corrected to 20/15.  
Visual fields were normal.

The Veteran indicated that he received treatment for an eye 
condition between 2004 and 2006 at the Jacksonville Naval 
Hospital.  In 2006, the Jacksonville Naval Hospital provided 
information indicating that the Veteran had not been seen at that 
facility since 2003.  In February 2007, records from the 
Jacksonville Naval Hospital dated from 1988 to 2003 were received 
for the file which did not reflect treatment for any eye 
condition other than compound myopic astigmatism (CMA) and 
presbyopia (February 1990).  

Upon private eye examinations of September 1995, October 1999, 
December 2000, April 2002 and December 2002 and July 2004, vision 
was tested and glaucoma was not diagnosed.  An entry dated in 
December 2005 reflects that visual field examination was 
abnormal, glaucoma was suspected and the Veteran was started on 
Travatan.  A diagnosis of glaucoma was confirmed in a March 2006 
record.  A September 2006 medical report of an eye examination 
conducted in June 2006 indicated that primary open angle glaucoma 
was diagnosed and that the Veteran was compliant with Travatan.  

A VA examination of the eyes was conducted in February 2009 and 
the claims folder was reviewed by a VA physician.  The history 
indicated that the first clinical indications of glaucoma were 
shown in November 2005 with a diagnosis of glaucoma made in 
December 2005, at which time the Veteran was started on Travatan.  
It was also noted that the Veteran had a medical history of 
diabetes and hypertension.  The symptoms were described as right 
eye blurring.  Uncorrected distant vision of the right eye was 
20/400, corrected to 20/50; uncorrected distant vision of the 
left eye was 20/200, corrected to 20/20.  The examiner indicated 
that there was no visual field defect.  Cataracts of both eyes 
were diagnosed and the examiner indicated that this condition 
could be caused by aging and diabetes.  Also diagnosed was 
diabetic retinopathy of both eyes, as well as hypertension 
without retinopathy of both eyes.  However, in the same 
examination report, the examiner indicated that hypertensive 
retinopathy was caused by or the result of hypertension (a 
currently service-connected condition).  The examiner also noted 
that the Veteran had glaucoma and posterior vitreous detachment 
(PVD) of both eyes which were not caused by diabetes, based upon 
review of the medical records and medical literature, as well as 
clinical experience.  With respect to PVD, the examiner indicated 
that this was most likely an age related phenomenon.  

In a Remand issued in March 2010, the Board requested 
clarification of the 2009 examination report, to include 
requesting an examiner to identify all currently diagnosed eye 
disorders and their etiology. 

In April 2010, a VA Doctor of Optometry (O.D.) provided an 
addendum to the 2009 opinion based on a review of the claims file 
and medical records.  The doctor diagnosed three conditions: 
parafoveal telangectascia and decreased vision of the right eye; 
mild cataracts of both eyes; and open angle glaucoma of both 
eyes.  He opined that none of the aforementioned conditions were 
caused by or related to the Veteran's period of service, Agent 
Orange exposure or hypertension, based on a review of medical 
literature and records, as well on clinical experience and 
knowledge.  It was further explained that parafoveal 
telangectascia and glaucoma were usually idoiopathic in nature 
and that cataracts were the result of a natural aging process of 
the lens.  There was no diagnosis of retinopathy, either diabetic 
or hypertensive.

Analysis

The Veteran is seeking entitlement to service connection for 
eye/vision disorder, to include glaucoma.  His primary contention 
is that service connection is warranted for this condition as a 
result of in-service exposure to herbicide agents (including 
Agent Orange).  Another possible theory of entitlement in this 
case is secondary service connection.  

Generally, in order to prevail on the issue of service 
connection, there must be (1) evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or injury; 
and (3) evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran is seeking entitlement to service connection for an 
eye condition, to include glaucoma.  His primary contention is 
that this condition is the result of in-service exposure to 
herbicide agents (including Agent Orange).  Initially, the 
Veteran's DD Form 214 form and service personnel records reflect 
that he served in the Republic of Vietnam during the Vietnam era.  
As such, it is presumed that by virtue of that service, the 
Veteran sustained exposure to herbicide, including Agent Orange 
exposure in Vietnam.  However, neither glaucoma or any other eye 
or visual disorder is included among those disabilities for which 
service connection may be presumed based on exposure to 
herbicides.  38 C.F.R. § 3.309(e).  Accordingly, there is no 
basis for establishing service connection on a presumptive basis 
for an eye disorder to include glaucoma under the theory that it 
developed as a consequence of the Veteran's exposure to 
herbicides in service.

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

The Board acknowledges that the Veteran has several currently 
diagnosed eye disorders including: glaucoma, cataracts and 
parafoveal telangectascia.  
In addition, the record also contains evidence of refractive 
error, in the form of myopia, presbyopia and astigmatism.  

At the outset, the Board notes that with respect to the specific 
diagnoses of refractive error/presbyopia/astigmatism/myopia, 
under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of applicable 
legislation governing the awards of compensation benefits.  The 
Board points out refractive error of the eyes due to such eye 
disorders as myopia, presbyopia and astigmatism are not a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service 
connection may be granted, in limited circumstances, for 
superimposed disability on a constitutional or developmental 
abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
see also Carpenter v. Brown, 8Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence 
whatsoever that such occurred in this case.  In short, the 
evidence does not reflect aggravation.  Because refractive error 
is excluded from the definition of a disease for which service 
connection may be granted, the statutory provision of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt is not for application.  As 
a matter of law, the claim for service connection for an eye 
condition, to the extent claimed as refractive 
error/presbyopia/astigmatism/myopia, must be denied.

With respect to direct service connection for the other currently 
diagnosed eye disorders, a review of the available STRs to 
include examinations reports dated from 1964 to 1988 are negative 
for a diagnosis of any eye disorder other than refractive error 
during active service, nor does the Veteran maintain that 
glaucoma (or any other eye disorder/disease) occurred or was ever 
diagnosed during service, or at any time prior to 2005.  Thus, 
there is no persuasive medical evidence that indicates the 
Veteran suffered from any eye disability (other than refractive 
error), or any chronic residuals thereof, during active service.  

In addition, there is no evidence of continuity of symptomatology 
since active service in the present case, as glaucoma was not 
initially diagnosed until 2005 and it appears that cataracts, PVD 
and parafoveal telangectascia, were not diagnosed until at least 
that time or thereafter.  Essentially, there is no evidence the 
Veteran suffered from any eye disability or disease until more 
than 15 years after his release from active duty.  This 
significant lapse in time between active service and the first 
evidence of any eye disability/disease  weighs against the 
Veteran's claim for direct service connection.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, there is no evidence of a 
chronic eye disability or disease during the Veteran's period of 
active service, or of continuity of symptomatology after active 
service.

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  This is the third part of the 
Hickson analysis.  In addition, service connection on a secondary 
basis requires (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

With respect to all of currently diagnosed eye disorders 
considered collectively (to include glaucoma and all other 
currently diagnosed conditions other than refractive error), 
essentially there has been no competent and probative evidence or 
opinion presented for the record which establishes an etiological 
relationship between any currently diagnosed eye disorder/disease 
and service or any service-connected disorder.  In this regard, 
the preponderance of the medical evidence or opinion presented 
for the record does not establish or indicate an etiological 
relationship with the currently diagnosed eye and vision 
disorders.  With respect to the Veteran's claimed eye disorders, 
diagnosed as glaucoma, cataracts, PVD and parafoveal 
telangectascia, the file contains VA medical opinions issued in 
2009 and 2010, reflecting that the conditions were not caused by 
or related to the Veteran's period of service, Agent Orange 
exposure sustained therein, or to service-connected hypertension.  
As the conclusions made by the VA examiners in 2009 and 2010, 
were based on review of medical literature and records, as well 
on clinical experience and knowledge, this evidence is considered 
both competent and highly probative.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not 
provided any competent medical evidence to rebut the 2009 and 
2010 opinions against the claim or otherwise diminish their 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

The 2009 VA examination report contained what appeared to be 
contradictory findings of hypertension without retinopathy of 
both eyes, as well as hypertensive retinopathy caused by or the 
result of hypertension (a currently service-connected condition).  
However the 2010 VA examination report clarified this matter, 
indicating that none of the currently diagnosed eye disorders 
were in any way etiologically related to service or service-
connected hypertension.  Indeed, no retinopathy of any sort was 
diagnosed.   The Board also notes that inasmuch as service-
connection was denied for diabetes mellitus, a secondary service 
claim for an eye disorder/disease based on a relationship to 
diabetes is not a viable theory of entitlement.

To the extent that the Veteran himself asserts he suffers from an 
eye disorder as a result of herbicide exposure or a service-
connected disorder, the Board does not question the Veteran's 
sincerity in his belief that this condition is etiologically 
related to such causes; specifically to herbicide exposure to 
which he was presumptively exposed therein.  While he is 
certainly competent to relate events in service and after 
service, and to describe the extent of his current 
symptomatology, there is no evidence that he possess the 
requisite medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical diagnosis 
or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Essentially it is beyond the Veteran's competency to 
link his claimed eye condition to service, and specifically to 
herbicide exposure presumptively sustained therein.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions)

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim for an 
eye disability/disease.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought 
on appeal is therefore denied.


ORDER

Entitlement to service connection for a eye disability/disease to 
include glaucoma, claimed as due to Agent Orange exposure, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


